EXHIBIT 10.70

 

SECOND AMENDMENT

TO

SECURITIES PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT, dated as of December 29, 2004 (the “Amendment”), to the
Securities Purchase Agreement by and among FiberNet Telecom Group, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and each of the purchasers (individually, a “Purchaser” and collectively the
“Purchasers”) set forth on the execution pages thereof, dated as of December 10,
2004 (as amended by the First Amendment to the Securities Purchase Agreement,
dated as of December 15, 2004, the “Agreement”), is made by and among the
Company and the Purchaser. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Agreement.

 

BACKGROUND

 

In consideration of the mutual promises herein contained, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties to this Amendment, intending to be legally bound, hereby agree that the
Agreement is amended to provide as follows:

 

1. In Exhibit A of the Agreement, the first sentence of Article V, Paragraph A
of the Certificate of Designation is hereby amended to replace “First
Stockholder Meeting” with “Second Stockholder Meeting”.

 

2. In Exhibit A of the Agreement, Article XIV, Paragraph A of the Certificate of
Designation is hereby amended, restated and replaced in its entirety as follows:

 

“A. Cap Amount Applicable to Conversions and Payment of Dividends and Amounts
Due Under the Registration Rights Agreement in Shares of Common Stock. If the
Corporation is prohibited by Rule 4350(i) of the Nasdaq Stock Market, Inc., or
any successor or similar rule, from issuing a number of shares of Common Stock
upon conversion of Series K Preferred Stock pursuant to Article V or as payment
of any Dividend or amounts due under this Certificate of Designations or the
Registration Rights Agreement in shares of Common Stock pursuant to Article IV
(together with any shares of Common Stock issued pursuant to the Securities
Purchase Agreement or other agreements entered into in connection with the
transactions contemplated thereby) in excess of a prescribed amount (the “Cap
Amount”) (without stockholder approval or otherwise), then the Corporation shall
not issue shares upon conversion of Series K Preferred Stock or shares of Common
Stock as payment of any Dividend or amounts due under this Certificate of
Designation or the Registration Rights Agreement in excess of the Cap Amount.
Notwithstanding anything contained herein, the Cap Amount shall apply for as
long as the Series K Preferred Stock is outstanding unless stockholder approval
to exceed the Cap Amount is received. Assuming solely for purposes of this
Paragraph A that such Rule 4350(i) or similar rule is applicable, the Cap Amount
shall be 19.99% of the Common Stock outstanding immediately prior to the
Issuance Date.

 



--------------------------------------------------------------------------------

The Cap Amount shall be allocated pro rata to the holders of Series K Preferred
Stock as provided in Article XV.C. In the event that, at any time from and after
the Issuance Date, the Corporation is prohibited from issuing shares of Common
Stock as payment of any Dividend or amounts due under the Registration Rights
Agreement as a result of the operation of this Paragraph A, the Corporation
shall, subject to Article XV, pay such Dividend and amounts due under the
Registration Rights Agreement in cash. In the event that, at any time from and
after the conclusion of the Second Stockholder Meeting (as that term is defined
in the Securities Purchase Agreement), the Corporation is prohibited from
issuing shares of Common Stock upon conversion of Series K Preferred Stock as a
result of the operation of this Paragraph A, the Corporation shall immediately
notify the holders of Series K Preferred Stock of such occurrence and each
holder of Series K Preferred Stock shall thereafter, subject to Article XV, have
the option, exercisable in whole or in part at any time and from time to time,
by delivery of a Redemption Notice to the Corporation, to require the
Corporation to redeem for cash, at an amount per share equal to the amount
calculated pursuant to Article VIII.B(ii), a number of the holder’s shares of
Series K Preferred Stock such that, after giving effect to such redemption, the
then unissued portion of such holder’s Cap Amount is equal to one hundred
percent (100%) of the total number of shares of Common Stock issuable upon
conversion of such holder’s shares of Series K Preferred Stock. If the
Corporation fails to redeem any of such shares within five business days after
its receipt of such Redemption Notice, then such holder shall, subject to
Article XV, be entitled to the remedies provided in Article VIII.C.”

 

3. In Exhibit B of the Agreement, the first sentence of Section 1, Paragraph (a)
of the Warrant is hereby amended to replace “First Stockholder Meeting” with
“Second Stockholder Meeting”.

 

4. In Exhibit B of the Agreement, the first sentence of Section 10, Paragraph
(a) of the Warrant is hereby amended, restated and replaced in its entirety as
follows:

 

“If the Company is prohibited by Rule 4350(i) of the Nasdaq Stock Market, Inc.,
or any successor or similar rule, from issuing a number of shares of Common
Stock upon exercise of this Warrant (together with any shares of Common Stock
issued pursuant to other securities issued pursuant to the Securities Purchase
Agreement or other agreements entered in connection therewith) in excess of a
prescribed amount (the “Cap Amount”) (without stockholder approval or
otherwise), then the Company shall not issue shares upon any such exercise in
excess of the Cap Amount. Notwithstanding anything contained herein, the Cap
Amount shall apply for as long as the Warrants are outstanding unless
stockholder approval to exceed the Cap Amount is received.

 

5. Under Section 4(aa) of the Agreement, amendments, modifications, changes and
waivers of certain provisions of the Con Ed Agreement are not permitted or given
effect unless they are made with the prior written consent of the Purchasers. As
a result and in order to permit the execution of this Amendment, the Purchaser,
being the sole Purchaser under the Agreement, hereby consents to any and all
amendments, modifications, changes and waivers by Con Ed and/or the Company of
the provisions of the Con Ed Agreement (including, without limitation,

 

2



--------------------------------------------------------------------------------

any representations and warranties, covenants and conditions to Con Ed’s
obligation to close under the Con Ed Agreement) solely with respect to including
within the coverage of such provisions, and permitting the execution of, this
Amendment and the amendments to the Agreement effected hereby.

 

6. This Amendment constitutes the entire agreement between the parties
concerning the subject matter hereof. In the event of any conflict, ambiguity or
inconsistency between the provisions of this Amendment and the Agreement, the
provisions of this Amendment shall prevail. The remainder of the Agreement shall
remain in full force and effect, unamended.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Amendment to be duly executed as of the date first above written.

 

FIBERNET TELECOM GROUP, INC. By:    

Name:

   

Title:

   

 

PURCHASER: SDS CAPITAL PARTNERS, LLC By:    

Name:

   

Title:

   

 